 In theMatter of PARKE, DAVIS & Co., EMPLOYER1andDETROIT PRINT-ING PRESSMEN&ASSISTANTS'UNIONNo. 2 OF THE INTERNATIONALPRINTING PRESSMEN AND ASSISTANTS'UNION OF NORTH AMERICA,A. F. L., PETITIONERCase No. 7-RC-533.-Decided August 3,1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing 2 was held before Harold L.Hudson, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed .3Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersReynolds and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within themeaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks to represent a unit consisting of all em-ployees engaged in the operation of printing presses at the Employer'sDetroit,Michigan, plant, including printing pressmen, assistants,helpers, upgraders, and Gordon platen press feeders, but excludingthe superintendent and foremen.The Employer and the Intervenor1The Employer's name appears as amendedat the hearing.2On the firstday of thehearing, May24, 1949, thePetitioner failed to have witnessespresent to testify concerning the matters in issue.The hearing officer denied the Employer'smotion tostay the proceedingsand to suspend the hearingwithout date,and adjourned thehearing until June 2, 1949.We sustain the hearing officer's denial of this motion.Theadjournment of the hearing by the hearing officer by announcement thereof at the hearingconstituteda proper exercise of his discretion in accordance with the provisions of Sec.203.56, National Labor RelationsBoard Rules and Regulations,Series 5,as amended.3The motions of the Employer and Local 176, UnitedGas, Coke and ChemicalWorkers ofAmerica,CIO, herein called the Intervenor,to dismissthe petition on the ground that theunit sought is inappropriateare denied for the reasons stated In paragraph4, infra.85 N. L. R. B., No. 92.533 534DECISIONS OF NATIONALLABOR RELATIONS BOARDcontend that because of the Employer's integrated operations and be-cause of the bargaining history 4 the proposed unit is inappropriate.The Intervenor also contends that these employees are neither a truecraft nor departmental unit appropriate for separate representation.The Employer produces pharmaceutical and biological products.Its operations are conducted in several buildings, one of which housesthe Printing and Paper Box Divisions as well as several other unre-lated departments.'The Printing and Paper Box Divisions, employ-ing approximately 146 employees, consist of a pressroom, composingroom, and bindery which are located in separate, adjoining rooms, anda paper box department which is situated on another floor.Approxi-mately 90 percent of the printed material used by the Employer, con-sisting of labels, medical instructions, and advertising circulars, isprinted in the pressroom.eThe pressroom also prints cardboard sheetswhich are thereafter cut and creased in the paper box department toform cartons and boxes for packaging the Employer's products. ThePrinting and Paper Box Divisions are headed by a superintendent anda.manager with direct supervision of each department by a separateforeman.All employees in these divisions have the same workinghours 7 and have frequent contact with one another and with all otherplant employees through the use of common employee facilities andconveniences.There.are approximately 36 employees employed in the pressroom,including 18 pressmen, 2 assistant pressmen, 12 upgraders,s and 4 Gor-don platen press feeders.The Employer concedes that the pressmen,tire journeymen craftsmen.The Gordon platen press feeders operatesmall Gordon presses which are located in the composing room nearthe pressroom.Their work consists mainly of printing serial num-'bers and expiration dates on labels previously printed by the pressmen.The type on their machines is' set by the pressmen. Pressroom em-ployees are not interchanged with other employees.We find that the employees in the proposed unit constitute a tradi-tional craft group that may appropriately be represented in a separate4Pursuant to a Board-directed election conducted in 1943 the Intervenor was certified asthe representative of the Employer's production and maintenance employees,including the.employees involved herein,and has ever since bargained for these employees.Matter ofParke,Davis and Company,51 N. L.R. B. 179.5These are the laundry,crude storage,and glassware departments.6It appears that the rest of the Employer's printing is done by outside firms.'The pressroom has day and night shifts.The record does not indicate whether other-departments operate on more than one shift.8There is a 5-year upgrader training program in force in the pressroom.Upgraders arehired directly or are procured by transfer from other departments.Previous training orexperience in printing is evaluated and upgraders may complete their training in less thanthe required 5 years. It appears that upgraders are assigned as helpers or assistants to.pressmen and acquire journeyman status through performance of duties in these capacities. PARKE,DAVIS & CO.535.unit.'We reject the contention of the Employer and the Inter-venor that these employees may not be severed because of the Em-ployer's highly integrated operations.We find that the functions ofthe pressroom are not so closely identified and intermingled withthe Employer's production processes as to preclude their separaterepresentation.However, as the continued inclusion of these em-ployees in the existing plant-wide unit may also be appropriate, weshall not make'any final determination at this time of the appropriateunit, but shall first ascertain the desires of these employees in theelection hereinafter directed.We shall direct that an election by secret ballot be held among theemployees in the pressroom of the Printing and Paper Box Divisionsat the Employer's Detroit, Michigan, plant, including printing press-men, assistants, helpers, upgraders, and Gordon platen press feeders,but excluding foremen, the superintendent, the manager, and allother supervisors as defined in the Act. If in this election the em-ployees select the Petitioner, they will be taken to have indicateda desire to constitute a separate bargaining unit.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under -the direction andsupervision of the Regional Director for the Region in which this;case was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the voting group described in paragraph numbered 4 above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or re-instated prior to the date of the election, and also excluding em-ployees on strike who are not entitled to reinstatement, to determinewhether they desire to be represented, for purposes of collective bar--gaining, by Detroit Printing Pressmen & Assistants' Union No. 2.of the International Printing Pressmen and Assistants' Union -of'North America, A. F. L., or by Local 176, United Gas, Coke & Chem--icalWorkers, C. I. 0., or by neither.6Matter of Southern Central Company,77N. L. R. B. 247;Matter ofGeorge GradyPress,.Inc.,74 N. L.R. B. 1372;Matter of Rudolf Orthwine Corporation,60 N. L.R. B. 447, andcases cited therein.